department of the treasury internal_revenue_service washington d c may tax_exempt_and_government_entities_division uniform issue list legend taxpayer a ira b annuity c ira d irae ira f account g amount h amount financial_institution l financial_institution m financial_institution n financial advisor o dear this letter is in response to a request for a letter_ruling dated date as supplemented by correspondence dated date from your authorized representative in which you request a waiver of the 60-day rollover 2u133101 requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations were submitted under penalty of perjury in support of your request for a waiver taxpayer a maintained ira b an individual_retirement_account as defined in code sec_408 with financial_institution l taxpayer a represents that he was receiving substantially_equal_periodic_payments within the meaning of sec_72 of the code from ira b with each payment equal to amount h he further represents that in march an additional payment of amount h from ira b taxpayer a asserts that his failure to accomplish a rollover of amount h within the 60-day period prescribed by sec_408 was because he was not aware that an error made by his financial advisor resulted in the additional payment of amount h to taxpayer a he inadvertently received in june of in taxpayer a maintained an ira with financial_institution l as the custodian at this time taxpayer a’s financial advisor financial advisor o was affiliated with financial_institution l advised taxpayer a to purchase a variable deferred_annuity_contract annuity c issued by financial_institution m with a portion of the assets in his ira after the acquisition of annuity c taxpayer a maintained two separate ira accounts with financial_institution l ira b which held annuity c an individual_retirement_annuity within the meaning of sec_408 of the code and ira d an individual_retirement_account within the meaning of sec_408 the assets of which were invested in mutual funds financial advisor o in august of _ after consulting with financial advisor o taxpayer a then age began receiving a series of substantially_equal_periodic_payments from annuity c through ira b using the fixed annuitization method in order for financial_institution l to make the distributions on a monthly basis financial_institution m would distribute amount h to financial_institution l and financial_institution l would transfer amount i an amount equal to amount h less withholding for state and federal income taxes to taxpayer a’s checking account account g to the best of taxpayer a’s knowledge financial_institution m transferred amount h to financial_institution l one month prior to the transfers of amount i by financial_institution l to account g as a result ira b always held a balance equal to amount h plus any interest accrued on that amount in20__ financial advisor o terminated his relationship with financial_institution l and became affiliated with financial_institution n in december of taxpayer a completed the paperwork for transferring ira d to financial_institution n and on january e maintained by financial_institution n because financial_institution n did not serve as a custodian for annuity_contracts within an ira financial_institution n submitted a request to financial_institution m in february the assets in ira d were transferred to ira to remove 24y133101 ‘and january financial_institution l as custodian in december taxpayer a completed paperwork with financial_institution m to transfer ownership of annuity c directly to taxpayer a and have financial_institution m make monthly distributions equal to amount by electronic transfer to account g on february _ taxpayer a received a letter from financial_institution m acknowledging the transfer of ownership of annuity c from financial_institution l as custodian to taxpayer a individual_retirement_annuity described in sec_408 of the code the letter also informed taxpayer a that his current systematic withdrawals had been stopped and provided instructions to continue the payments to taxpayer a for february amount i into account g financial advisor o states in a letter dated october ' and submitted by taxpayer a that financial_institution m did not distribute amount h to financial_institution l in the month of february financial_institution l made an electronic payment equal to in the transfer annuity c became ira f an financial on march _ pursuant to financial_institution m’s instructions taxpayer a with financial advisor o’s assistance formally requested that the monthly distributions be made electronically to account g however because of a day waiting_period for initial electronic processing taxpayer a requested that financial_institution m send him the march check by mail and that financial_institution m commence electronic transfers to account g beginning april taxpayer a received a check equal to net amount which he deposited into account g on march however on march _ institution l also distributed net amount to account g taxpayer a was unaware that financial_institution l had deposited net amount into account g because he believed that the gross distribution of amount h in february was the last distribution from financial_institution l financial advisor o states in his letter of october that he does not understand how this was allowed however the march distribution of net amount was made by financial_institution l to account g because financial_institution l was not notified to stop automatic distributions from ira b as a result of the above-referenced change in ownership of annuity c taxpayer a has represented that he never intended to receive duplicate distributions during march transfer all of his retirement assets in ira d with financial_institution l to financial_institution n and all of taxpayer a's assets in ira b with financial_institution l to ira f with financial_institution m without affecting the series of substantially_equal_periodic_payments begun by taxpayer a during the year from ira b thus financial advisor o’s failure to advise taxpayer a to transfer the remaining assets of ira b from financial_institution l to financial_institution m constituted an error that resulted in taxpayer a receiving duplicate distributions of amount h during march from april 20’ equal to amount from ira f with financial_institution m via electronic transfer to through the present taxpayer a received monthly distributions rather he relied on financial advisor o to d a h t _ in early when taxpayer a met with his accountant to prepare account g his federal_income_tax return for _ he was informed that checks each equal to amount h were distributed to taxpayer a in based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount h made to taxpayer a by financial_institution l in march sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may _ waive the 60-day requirement under sec_408 and d where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a supports his assertion that the failure to timely roll over amount h into ira f was because he was not aware that an error had been made by financial advisor o resulting in the distribution to taxpayer a of an additional_amount h in march taxpayer a had relied on financial advisor o to oversee the transition from financial_institution l to financial_institution n and to ensure that he continued to receive the correct amount of monthly substantially_equal_periodic_payments while taxpayer a received from financial advisor o the proper paperwork to transfer ira d from financial_institution l to ira e maintained by financial_institution n and to transfer ownership of annuity c directly to taxpayer a to become ira f taxpayer a did not receive any paperwork to transfer the remaining assets of ira b from financial_institution l to ira f maintained by - financial_institution m therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount h from ira b in march of taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute not more than amount h into ira f provided all other requirements of sec_408 except the 60-day rollover requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 please note that pursuant to sec_408 of the code this ruling does not authorize the rollover of sec_401 minimum required distributions this ruling is limited to a request for a waiver of the 60-day rollover period no opinion is expressed as to whether the payments from ira b and ira f to taxpayer a constitute a series of substantially_equal_periodic_payments within the meaning of sec_72 of the code further no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this letter_ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent - pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you have any questions regarding this ruling you may contact sincerely yours cotlor b watkins carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter cc
